Exhibit 10.14A

JOHN BEAN TECHNOLOGIES CORPORATION
EXECUTIVE SEVERANCE PAY PLAN

Effective, as Amended and Restated, January 1, 2013

 

Article I     

PURPOSE AND TERM OF PLAN

 

Section 1.1     Purpose of the Plan. The John Bean Technologies Corporation
Executive Severance Pay Plan (the “Plan”), as set forth herein, is sponsored by
John Bean Technologies Corporation (“Sponsor”) and is intended to ease financial
hardships which may be experienced by the CEO or Employees of Sponsor who are
direct reports of the CEO and who are party to an Executive Severance Agreement
with Sponsor whose employment is terminated involuntarily other than as a result
of a Change in Control or pursuant to Section 2.5. The Plan is not intended to
be an “employee pension benefit plan” or “pension plan” as those terms are
defined in Section 3(2) of ERISA. Rather, the Plan is intended to constitute the
type of arrangement identified as a “severance pay arrangement” within the
meaning of Section 3(2)(B)(i) of ERISA, as further elaborated by regulations
promulgated by the Secretary of Labor at Title 29, Code of Federal Regulations,
§ 2510.3-2(b), which is subject to ERISA. No Employee shall have a vested right
to such Benefits. The Benefits paid by the Plan are not intended to constitute
deferred compensation and as such, it is intended that the Plan be exempt from
Code Section 409A. It is further intended that any benefit paid under the Plan
be excluded from the benefit-generating or contribution-generating base of any
tax-qualified or nonqualified deferred compensation plan or arrangement
sponsored or maintained by Sponsor, unless the documents setting forth such plan
or arrangement specifically state otherwise.

 

Section 1.2     Term of the Plan. The Plan shall be effective, as amended and
restated, January 1, 2013, and will continue until Sponsor, acting in its sole
discretion, elects to amend, modify, or terminate the Plan.

 

Article II     

DEFINITIONS

 

Section 2.1     “Base Salary” means the current base salary or wages paid to a
Participant, on a monthly basis, as of the Employee’s Employment Termination
Date. Base Salary shall not include performance, incentive or other bonuses;
commissions; Sponsor contributions to Social Security; benefits payable under,
or Sponsor contributions to, any retirement or other plan of deferred
compensation; or the value of any fringe benefits provided by Sponsor.

 

Section 2.2     “Benefit” means the amount that a Participant is entitled to
receive pursuant to Section 4.1 of the Plan.

 

Section 2.3     “Board” means the Board of Directors of John Bean Technologies
Corporation.

 

Section 2.4     “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

Section 2.5     “Disqualifying Event” means any reason for terminating an
individual from employment with Sponsor which the Plan Administrator determines,
in its sole and absolute discretion, would constitute grounds for denying
payment of a Benefit under the Plan after termination. Such reasons shall
include, but shall not be limited to: (a) termination due to breach of trust,
(b) termination due to unauthorized disclosure of proprietary information or
trade secrets, or violation of any confidentiality or similar agreement signed
by the Employee, (c) unauthorized disclosure of client or prospective client
lists developed by Sponsor, (d) attempts to recruit an employee of Sponsor to
the service of another, or to interfere with the relationship between Sponsor
and any such employee, (e) publication or other utterance of disparaging remarks
intended to have, or having, the effect of damaging the reputation of Sponsor or
casting aspersions on the quality of services provided by Sponsor (other than
testimony compelled by order of a court of other governmental body of competent
jurisdiction), (f) acts of dishonesty or (g) engagement by Employee in criminal
conduct or other serious misconduct that is likely to be harmful to the business
or reputation of Sponsor.

 

Section 2.6     “Employee” means an individual eligible to participate in the
Plan in accordance with section 3.1.

 

Section 2.7     “Employment Termination Date” means the date on which the
employment relationship between the Employee and Sponsor is involuntarily
terminated and the Employee experiences a “separation from service” as such term
is defined under Code Section 409A. In no event shall an Employee be considered
to have involuntarily terminated his or her employment or to have experienced an
Employment Termination Date for the purposes of the Plan if his or her
employment with Sponsor is terminated due to (a) Employee’s voluntary cessation
of employment (with or without notice); (b) Employee’s death or Disability (as
such term is defined under Code Section 409A); or (c) any of the reasons
specified in Section 2.5.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Section 2.8     “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

 

Section 2.9     “Named Fiduciary” means Sponsor and the Plan Administrator. Each
Named Fiduciary shall have only those particular powers, duties,
responsibilities and obligations as are specifically given such Named Fiduciary
under the Plan. Any Named Fiduciary, if so appointed, may perform in more than
one fiduciary capacity.

 

Section 2.10     “Participant” means any of the individuals described in Section
3.1.

 

Section 2.11     “Plan” means the John Bean Technologies Corporation Executive
Severance Pay Plan.

 

Section 2.12     “Plan Administrator” means the Compensation Committee of the
Board, appointed by Sponsor to administer the Plan.

 

Section 2.13     “Plan Year” means the period commencing each January 1 and
ending on the following December 31.

 

Section 2.14     “Sponsor” means John Bean Technologies Corporation. The term
“Sponsor” shall also include any successor to John Bean Technologies Corporation
if such successor adopts the Plan.

 

Section 2.15     “Target Bonus” means the applicable percentage of annual actual
base salary earnings for a Participant as determined by the Plan Administrator.

 

Section 2.16     “Terminated Employee” means a former Employee who has
experienced a termination within the meaning of Section 2.7.

 

Article III     

PARTICIPATION AND
ELIGIBILITY FOR BENEFITS

 

Section 3.1     Plan Participants. The CEO and Employees of Sponsor who are
direct reports of the CEO and who are party to an Executive Severance Agreement
with Sponsor shall be eligible to participate in the Plan and to receive
Benefits under the Plan, provided that they meet all the requirements stated
herein, as determined by the Plan Administrator on a case-by-case basis and,
further provided, that the individual has not already satisfied and, as of the
individual’s Employment Termination Date, will not satisfy the conditions in
order to receive severance benefits under any other arrangement or agreement,
including any Executive Severance Agreement executed by and between Employee and
Sponsor.

 

Sponsor reserves the right, in its discretion, to cover any additional positions
or individuals under the Plan, under whatever terms and conditions that Sponsor
shall elect.

 

Section 3.2     General Benefits Award Requirement. A Terminated Employee shall
be eligible to receive a Benefit under the Plan only upon an involuntary
termination employment by Sponsor as provided in Section 2.7, other than as a
result of a Change in Control. For purposes herein, a Change in Control shall
have such meaning as is set forth in the Executive Severance Agreement executed
by and between Employee and Sponsor.

 

Section 3.3     Execution of a Separation Agreement. In order to be eligible to
receive the Benefit under the Plan, the Participant must execute a Separation
Agreement in such form and containing such terms as shall be required by the
Plan Administrator from time to time, in its sole and absolute discretion, which
terms shall include a waiver and release of claims and non-disclosure,
non-solicitation and non-competition provisions.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Article IV     

CALCULATION OF SEVERANCE BENEFIT

 

Section 4.1     Amount of Benefit. A Terminated Employee who has satisfied the
requirements of Article 3 shall be entitled to receive the following benefits,
as determined by the Plan Administrator:

 

(a)     Severance Benefit Amount. The Terminated Employee shall receive an
amount equal to fifteen (15) months of Base Salary and Target Bonus (with
respect to a Terminated Employee who is the CEO and President, eighteen (18)
months of Base Salary and Target Bonus).

 

(b)     Target Bonus. The Terminated Employee shall receive a pro-rated payment
of the Terminated Employee’s applicable annual Target Bonus (at target level)
for the calendar year in which the Employee’s Employment Termination Date
occurs.

 

(c)     COBRA Benefits. For each Terminated Employee who, upon such Employee’s
Employment Termination Date, is enrolled in Sponsor’s Medical and Dental
Insurance plans and, as a result is entitled to elect continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”),
Sponsor will pay to the Terminated Employee an amount equal to the Sponsor’s
portion of the monthly premium for medical and dental coverage provided to the
Terminated Employee as of his or her Employment Termination Date, multiplied by
fifteen (15), which the Terminated Employee may, but is not required to, use to
pay for any elected COBRA coverage or other health care coverage.

 

(d)     Vacation Pay. The Terminated Employee shall receive a lump sum payment
of the Terminated Employee’s earned and accrued, but unused vacation.

 

(e)     Outplacement Assistance. Sponsor shall reimburse the Terminated Employee
for the reasonable cost of outplacement assistance obtained by the Terminated
Employee within the twelve (12) month period immediately following the
Employee’s Employment Termination Date; provided the maximum amount of
outplacement assistance to be reimbursed cannot exceed $50,000; provided
further, in order to be eligible to receive reimbursement, the Terminated
Employee must submit the invoice for such assistance received within ninety (90)
days following the date the Terminated Employee incurs such costs. Sponsor shall
make the reimbursement within thirty (30) days following receipt of a timely
submitted invoice that is eligible for reimbursement.

(f)     Financial Planning/Tax Preparation Assistance. Sponsor shall pay to the
Terminated Employee a single lump sum payment of $20,000 LESS any amounts that
Sponsor has previously reimbursed the Terminated Employee for financial
planning/tax preparation assistance expenses in the calendar year in which the
termination of employment occurs. The Terminated Employee may use this payment
for financial planning/tax preparation assistance.

 

(g)     Tax Treatment. Terminated Employees shall pay (and Sponsor shall be
permitted to withhold) any and all federal, state and local taxes, if any, that
are required by law to be paid with respect to the Benefits received.

 

Section 4.2     Reductions. The Benefit payable hereunder shall be reduced by
any and all payments required to be made by Sponsor under federal, state and
local law.

 

Section 4.3     Effect on At-Will Employment Relationship and on Other Benefits.
Neither the Plan, nor any of its provisions, alters the at-will employment
relationship between Employee and Sponsor. In addition, there shall not be drawn
from the continued provision by Sponsor of any Benefit hereunder any implication
of continued employment or of any continued right to accrue vacation days, paid
holidays, paid sick days or other similar benefits normally associated with
employment for any part of the period during or in respect of which a Benefit is
payable under the Plan.

 

Section 4.4     Benefits as Consideration for Waivers, Covenants and Releases.
The Benefit provided hereunder, where applicable, shall constitute consideration
for the release that a Terminated Employee is required to provide to Sponsor
relating to prior employment by Sponsor. The Benefit provided hereunder, where
applicable, shall also constitute consideration for any waiver by the terminated
Employee, whether full or partial, and whether absolute or conditional, of any
rights, claims, entitlement to relief or damages, or entitlement to seek
imposition upon Sponsor of penalties, in connection with any contract, express
or implied, or under any statute, regulation, rule, order, or similar
promulgation by a governmental or quasi-governmental entity. In addition, the
Benefit provided hereunder, where applicable, shall constitute consideration for
any covenants or agreements contained in the Separation Agreement executed by
the Terminated Employee in connection with this Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

 

Article V     

METHOD AND DURATION OF BENEFIT PAYMENTS

 

Section 5.1     Method of Payment. Except as otherwise provided in Article 4, a
Participant’s Benefits shall be paid in the form of a single lump sum payment as
soon as practicable after both (a) the Participant’s Employment Termination Date
and (b) the date the Separation Agreement referenced in Section 3.3 becomes
effective (as described below), but in no event beyond thirty (30) days from
such date; provided, if any such Benefits constitute deferred compensation under
Code Section 409A and are payable within a period that spans two calendar years,
such Benefits shall be paid in the later calendar year; provided further that,
if the Employee is deemed on the Employee’s Employment Termination Date to be a
“specified employee” within the meaning of Section 409A(a)(2)(B) of the Code,
any such Benefits that constitute deferred compensation under Code Section 409A
and would otherwise be payable prior to the earlier of (i) the 6-month
anniversary of the Employee’s Employment Termination Date and (ii) the date of
the Employee’s death (the “Delay Period”) shall instead be paid in a lump sum
immediately upon (and not before) the expiration of the Delay Period. For
purposes herein, a Participant’s Separation Agreement shall not become effective
unless and until the Participant timely executes the Separation Agreement on or
before the date set forth in such agreement and does not subsequently timely
revoke the Separation Agreement under applicable law.

 

Section 5.2     Cessation of Benefit Payments. A Participant shall cease to
participate in the Plan, and all Benefit payments shall cease, upon the
occurrence of the earliest of:

 

(a)     Completion of the payment to the Participant of the entitled Benefit
under Section 4.1;

 

(b)     Termination by the Plan Administrator of the Terminated Employee’s right
to be a Participant upon discovery of the occurrence of a Disqualifying Event
within the meaning of Section 2.5, whether or not such discovery occurs before
the Employment Termination Date; or

 

(c)     The violation by the Terminated Employee of any of the provisions of
this Plan, of provisions contained in the Separation Agreement executed by the
Terminated Employee, including, but not limited to, obligations with respect to
trade secrets and confidential information, and covenants not to solicit Sponsor
employees, clients and prospective clients and covenants not to perform same for
clients and prospective clients.

 

Article VI     

THE PLAN ADMINISTRATOR

 

Section 6.1     Authority and Duties. It shall be the duty of the Plan
Administrator, on the basis of information supplied to it by Sponsor, to
determine the eligibility of each Terminated Employee to participate in the
Plan, to calculate the Benefit to be paid to each Terminated Employee who has
been selected by Sponsor to receive a severance pay award pursuant to Section
3.3, and to determine the manner and time of payment of the Benefit. Sponsor
shall make such payments as are certified to it by the Plan Administrator to be
due to Participants.

 

The Plan Administrator shall have the full discretionary power and authority to
construe, interpret and administer the Plan, to make Benefit eligibility
determinations, to correct deficiencies in the Plan, and to supply omissions.
All decisions, actions and interpretations of the Plan Administrator shall be
final, binding and conclusive upon the parties, subject only to determinations
by individuals appointed by the Board to review denied claims for Benefits.

 

Section 6.2     Records, Reporting and Disclosure. The Plan Administrator shall
keep all individual and group records relating to Participants and all other
records necessary for the proper operation of the Plan. Such records shall be
made available to Sponsor and to each Participant for examination during
business hours, except that a Participant shall examine only such records as
pertain exclusively to the examining Participant and to the Plan. The Plan
Administrator shall prepare and shall file as required by law or regulation all
reports, forms, documents and other items required by ERISA, the Code, and every
other relevant statute, each as amended, and all regulations thereunder (except
that Sponsor, as payor of the Benefits, shall prepare and distribute to the
proper recipients all forms relating to withholding of income or wage taxes,
Social Security contributions, and other amounts which may be similarly
reportable).

 

 
 

--------------------------------------------------------------------------------

 

 

 

Article VII     

AMENDMENT AND TERMINATION

 

Section 7.1     Amendment, Modification or Termination. The Board retains the
right, at any time and from time to time, to amend, modify or terminate the
Plan, including amendment or modification of any Appendices hereto, in whole or
in part, for any reason, and without either the consent of or the prior
notification to any Participant. Any such amendment may not cause the cessation
and discontinuance of payments of a Benefit to any person or persons under the
Plan. The Board shall have the right to delegate its authority and power
hereunder, or any portion thereof, to any committee of the Board, and the right
to rescind any such delegation in whole or in part.

 

Article VIII     

DUTIES OF SPONSOR

 

Section 8.1     Records. Sponsor shall supply to the Plan Administrator all
records and information necessary to the performance of the Plan Administrator’s
duties.

 

Section 8.2     Payment. Sponsor shall make payments from its general assets to
Participants formerly in its employ in accordance with the terms of the Plan, as
directed by the Plan Administrator.

 

Article IX     

CLAIMS PROCEDURES

 

Section 9.1     Application for Benefits. If a Terminated Employee believes he
or she is eligible to receive a Benefit under the Plan he or she may apply for
such Benefit by completing and filing with the Plan Administrator an application
for Benefits on a form supplied by the Plan Administrator. Before the date on
which Benefit payments commence, each such application must be supported by such
information as the Plan Administrator deems relevant and appropriate.

 

Section 9.2     Appeals of Denied Claims for Benefits. In the event that a claim
for a Benefit is denied in whole or in part, the Terminated Employee shall be
notified of such denial in writing by the Plan Administrator. The notice
advising of the denial shall specify the reason or reasons for denial, make
specific reference to pertinent Plan provisions, describe any additional
material or information necessary for the Terminated Employee to perfect the
claim (explaining why such material or information is needed), and shall advise
the Terminated Employee of the procedure for the appeal of such denial. All
appeals shall be made by the following procedure:

 

(a)     The Terminated Employee shall file with the Plan Administrator a notice
appealing the denial. Such notice shall be filed within sixty (60) days of
notification by the Plan Administrator of the claim denial, shall be made in
writing, and shall set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.

 

(b)     A determination of an appealed claim shall be accompanied by a written
statement as to the reason or reasons therefor. The determination so rendered
shall be final and binding upon all parties.

 

Article X     

MISCELLANEOUS

 

Section 10.1     Nonalienation of Benefits.

 

(a)     Except as provided in Subsection (b) of this Section 10.1, none of the
payments, Benefits or rights of any Participant shall be subject to any claim of
any creditor, and, in particular, to the fullest extent permitted by law, all
such payments, Benefits and rights shall be free from attachment, garnishment,
trustee’s process, or any other legal or equitable process available to any
creditor of such Participant. No Participant shall have the right to alienate,
anticipate, commute, pledge, encumber or assign any Benefit or any of the
payments which he or she may expect to receive, contingently or otherwise, under
the Plan.

 

 
 

--------------------------------------------------------------------------------

 

 

 

(b)     Notwithstanding the provisions of Subsection (a) of this Section, any
Benefit hereunder shall be subject to (1) offset by any claims of Sponsor
against the Participant; (2) tax liens imposed thereon; and (3) the terms of any
valid court order attaching thereto.

 

Section 10.2     Severability of Provisions. If any provision of the Plan shall
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof, and the Plan shall be construed and enforced
as if such provisions had not been included.

 

Section 10.3     Heirs, Assigns, and Personal Representatives. The Plan shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties, including each Participant, present and future (except that no
successor to Sponsor shall be considered a Plan Sponsor unless that successor
adopts the Plan).

 

Section 10.4     Headings and Captions. The headings and captions herein are
provided for reference and convenience only, shall not be considered part of the
Plan, and shall not be employed in the construction of the Plan.

 

Section 10.5     Gender and Number. Except where clearly indicated otherwise by
context, the masculine form of any word shall include the feminine and the
neuter, the feminine form shall include the masculine and the neuter, the
singular form shall include the plural, and the plural form shall include the
singular.

 

Section 10.6     Unfunded Plan. The Plan shall not be funded. No Participant
shall have any right to, or interest in, any assets of Sponsor which may be
applied to the payment of a Benefit hereunder.

 

Section 10.7     Appendices. From time to time, Sponsor may elect to append
provisions of limited duration to the Plan to govern what Sponsor determines to
be special circumstances governing a substantial number of Employees. Each such
Appendix, during the period stipulated therein, shall be deemed a part of the
Plan. Except as otherwise stated in any such Appendix applicable to any Employee
or Terminated Employee, the rights of such Employee or Terminated Employee as
stated in such Appendix shall supersede the rights provided under the Plan, the
Benefit provided under such Appendix shall be in lieu of comparable or
stipulated Benefits provided under the Plan, and there shall be no duplication
of Benefits.

 

Section 10.8     Lost Payees. A Benefit shall be deemed forfeited if the Plan
Administrator is unable to locate a Participant to whom a Benefit is otherwise
due.

 

Section 10.9     Controlling Law. The Plan shall be construed and enforced
according to federal law. In the absence of applicable federal law as to any
issue, such issue shall be resolved in accordance with the laws of the State of
Illinois.

 

Section 10.10     409A Compliance. Notwithstanding any Plan provisions herein to
the contrary and, to the extent applicable, the Plan shall be interpreted,
construed and administered (including with respect to any amendment,
modification or termination of the Plan) in such a manner so as to comply with
the provisions of Code Section 409A and any related Internal Revenue Service
guidance promulgated thereunder (including its exemptive provisions).

  

IN WITNESS WHEREOF, and as evidence of the adoption of the Plan, as amended and
restated, effective January 1, 2013, John Bean Technologies Corporation has
caused the same to be executed this the 10th day of December, 2013.

 

 

JOHN BEAN TECHNOLOGIES CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark K. Montague

 

 

 

Its: Vice President, Human Resources

 

 

 

 

 

 

 